PER CURIAM:
We affirm on the memorandum opinion of the United States District Court for the District of Connecticut, Warren W. Eginton, Judge, 88 F.R.D. 526 (D.Conn.1980), declining to grant under Fed.R.Civ.P. 59 or 60(b)(2) a motion to reopen the trial proceedings on the basis of newly discovered evidence, filed following remand after Champion Spark Plug Co. v. Gyromat Corp., 603 F.2d 361 (2d Cir. 1979), cert. denied, 445 U.S. 916, 100 S.Ct. 1276, 63 L.Ed.2d 600 (1980).
Appellee’s request for double costs under 28 U.S.C. § 1912 and Fed.R.App.P. 38 is denied.